DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The  Amendment filed on February 28, 2022, has been received and entered.






3.	The substitute specification filed on February 28, 2022 has been entered.




Claim Disposition

4.	Claims 13-14, 16-23 and 27-39 have been cancelled. Claims 40-41 have been added.  Claims 1-12, 15, 24-26 and 40-41 are pending. Claims 12, 15 and 23 are under examination. Claims 1-11 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




 Claim Objection

5.	Claims 12 and 15 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 12 is amended to read, “…and an intracellular cholesteryl ester modulator to enhance removal of unesterified or free cholesterol and thereby treat atherosclerosis.
For clarity and precision of claim language it is suggested that claim 15 is amended to recite, “The method of claim 12, wherein the PEG linker comprises PEG [[3.5K]] with a molecular weight of 3.5 kDa.
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 12, 15 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method of treating atherosclerosis and said method includes an intracellular cholesteryl ester modulator which is not limiting. The instant speciation at paragraph [0070] for example, identifies said modulator as being an LXR agonist, thus the claims are not commensurate in scope with the disclosure and there is no indication in the claims as to whether the modulator is going to increase or decrease a product to produce the resulting effect of treatment. Claims 40-41 provide the agonist intended, however, no nexus is made in the claims to the modulator and treatment, thus the claimed invention is not adequately described and encompasses a large variable genus.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




7.	Claims 12, 15 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12, 15 and 40-41 are indefinite because independent claim 12 recites “modulator” and the art generally recognizes that modulation can be ‘increase’ or ‘decrease’ and no clear indication is made in the claims as to the activity of the modulator or a clear connection between the modulator and treatment of the disease.
Clarity is needed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 12, 15, 23 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye (Curr. Opin. Investig. Drugs, September 2003, 4(9):1053-8 in  view of  Wood (US 2008/0226739, of record in the application).
	Jaye discloses treatment of atherosclerosis with LXR (intracellular cholesteryl ester modulator). It is also disclosed that liver X receptor (LXR) alpha/beta nuclear receptors are intracellular sterol sensors that regulate expression of genes controlling cholesterol absorption, excretion, catabolism and cellular efflux in target organs, including small intestine, liver and macrophages. Through co-ordination of the expression of target genes in multiple tissues, LXR agonists increase the flux of cholesterol from the periphery to the liver, where it is metabolized and excreted into the bile. Synthetic dual LXR alpha/beta agonists decrease atherosclerosis in mice, however, upregulation of lipogenic target genes and triglyceride elevation in rodents reveals a narrow therapeutic window. LXR subtype-selective agonists or LXR modulators may dissociate the anti-atherosclerotic and lipogenic effects of current dual LXR agonists. On page 1053 Jaye discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jaye does not teach a nanoparticle, however, Wood teaches a nanoparticle (para[0041]-"the system includes linear poly(ethyleneglycol) (PEG) and dendritic poly(amidoamine)(PAMAM).These linear-dendritic deblock copolymers self-assemble with DNA to yield nanoparticles (150nm) with a core of primary amines used to neutralize and condense negatively charged DNA"), comprising: a polyamidoamine (PAMAM) dendrimer; a carbohydrate moiety, wherein the carbohydrate moiety is linked to the polyamidoamine (PAMAM) dendrimer via a polyethyleneglycol (PEG) linker, and wherein the PEG linker comprises at least four individual PEG units (para[0025]-FIG.2A is a schematic illustrating the molecular structure-function relationship in mannose-PEG-PAMAMG 3.0.; para[0026]-FIG.2B is a schematic showing the structure of an
Exemplary linear-dendritic polyplex showing relative positions of functional elements ., para[0054]-" In addition, the PEG chains render the hybrid polymer-walled vesicles resistant to opsonization and agglomeration....Nine to 10 repeat units are sufficient to provide this benefit"), and a therapeutic agent (para [0015] Bioactive agents”: As used herein,“bioactive agents” is used to refer to compounds or entities that alter, inhibit, activate, or otherwise affect biological or chemical events"; [0026]-Fig.2B, therapeutic agent is pDNA.; [0091]-“Polymer/DNAcomplexes("Polyplexes") were formed by combining 100.mu.Lof DNA solution (0.1mg/mLin25mM acetate buffer, pH
5.1)to100.mu.Lofpolymersolution").
 In addition, Wood further teaches wherein the carbohydrate moiety is mannose (para [0013]-“Carbohydrate polymers or oligomers may include natural sugars (e.g.,...mannose"); para [0026},Fig.2B is a schematic showing the structure of the dendritic polyplex and the relative position of the functional elements; "mannose" is shown as an open circle linked to PEG).  Wood also teaches wherein the carbohydrate moiety is galactose (para [0013]-"Carbohydrate polymers or oligomers may include natural sugars (e.g.,...galactose"); para[0026],Fig.2B is a schematic showing the structure of the dendritic polyplex and the relative position of the functional elements; "galactose" is shown as an open circle linked to PEG).
Wood teaches the nanoparticles but does not specifically teach wherein the PEG linker comprises PEG (3.5K). However, Wood teaches PEG linkers (para[0017]-“a polyethylene glycol (PEG) chain linking the ligand to the dendron"). Wood further teaches the pharmaceutical composition can be administered to a patient by oral routes (para [0067]- "The pharmaceutical compositions of the invention can be administered to a patient by any means known in the art including oral and parenteral routes"), the pharmaceutical composition for oral administration can be liquid or solid (para[0069]-“pharmaceutical compositions for oral administration can be liquid or solid"), the solid compositions may also be employed as fillers in soft and hard-filled gelatin capsules using such excipients such as high molecular weight polyethylene glycols (para{0071]-“Solid compositions of a similar type may also be employed as fillers in soft and hard-filled gelatin capsules using such excipients as lactose or milk sugar as well as high molecular weight polyethylene glycols and the like"). Given that Wood teaches PEG linkers, and the use of high molecular weight PEGs, one of ordinary skill in the art, in routine experimentation, would have found it obvious to use different molecular weight PEGs in order to obtain the optimal crosslinker for conjugating a ligand to the dendron, and thus lo have used a PEG linker comprising PEG(3.5K).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Jaye teach treatment of atherosclerosis with the same intracellular cholesteryl ester modulator as claimed and Wood teach the use of a nanoparticle with PAMAM denderimer. One of ordinary skill in the art would be motivated to modify the treatment of Jaye to incorporate a nanoparticle as disclosed in Wood. The claimed invention is within the skill of the ordinary artisan to modify known teaching to obtain expected results and to routinely use different PEG sizes as a linker, as the benefits of using PEG is well established in the art.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.





Conclusion

10.	No claims are presently allowable.


11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652